DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 14-17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 08 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08 April 2020 is partially withdrawn.  Claims 18-20, directed to detecting infrared radiation, MWIR radiation, and LWIR radiation are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-13, directed to the non-elected species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 7-13 directed to a species non-elected without traverse.  Accordingly, claims 7-13 have been cancelled.

Allowable Subject Matter
Claims 1-6 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
A satellite onboard imaging system comprising: an infrared sensing system comprising: a first imager configured to have a first field of view that observes a look-down field of view of the Earth from a satellite and operable to generate a first thermal image signal; and a second imager configured to have a second field of view different from the first field of view that observes a toroidal field of view centered at the satellite and operable to generate a second thermal image signal; and a controller coupled to the infrared sensing system and operable to process the first thermal image signal from the first imager and the second thermal image signal from the second imager, the controller operable to output indications of thermal energy of an identical, or different, objects based on the first thermal image signal, the second thermal image signal, or both (Independent claim 1; claims 2-6 depend from claim 1).
A satellite onboard imaging method, comprising: detecting, with a satellite onboard imaging system, MWIR radiation from the Earth within a look-down field of view from a satellite; generating a first thermal image signal based on the detected MWIR radiation; detecting, with the satellite onboard imaging system, LWIR radiation from an annulus above the surface of the Earth within a toroidal field of view from the satellite, wherein the toroidal field of view is different from the look-down field of view; generating a second thermal image signal based on the detected LWIR radiation; processing the first thermal image signal and the second thermal image signal; and outputting an indication of thermal energy based on the first thermal image signal, the second thermal image signal, or both (Independent claim 14; claims 15-20 depend from claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook (U.S. Patent Application Publication 2009/0212219) discloses in Fig. 2 that the focal length at a center of the field of view is a first value, and the focal length at an edge of the field of view being a multiple of the first value.  While Fig. 2 looks similar to the Applicant’s invention, Cook differs from the Applicant’s invention because it is lacking two imagers as well as the toroidal field of view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 27, 2021